Citation Nr: 1047524	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for status post internal derangement of the left knee, 
for the period from May 18, 2004 through July 21, 2008.

2.  Entitlement to an initial disability rating in excess of 30 
percent for total left knee replacement, status post internal 
derangement of the left knee, for the period beginning on 
September 1, 2009.

3.  Entitlement to an initial disability rating in excess of 10 
percent for arthritis of the left knee, for the period from May 
18, 2004 through June 1, 2010.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 
1989.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which granted service connection for arthritis of 
the left knee and assigned a 10 percent rating, effective 
November 22, 2002.  Thereafter, in a January 2005 rating 
decision, the RO rephrased the issue as status post internal 
derangement of the left knee, assigning a 20 percent rating from 
May 26, 2004.  In a March 2005 rating decision, the RO revised 
the effective date for the 20 percent rating for internal 
derangement of the left knee to May 18, 2004, and granted a 
separate 10 percent rating for arthritis of the left knee 
effective May 18, 2004.  In an August 2008 rating decision, the 
RO again recharacterized the issue as total left knee 
replacement, status post internal derangement of the left knee, 
assigning a total temporary 100 percent rating effective July 22, 
2008 through August 31, 2009, and a 30 percent rating beginning 
on September 1, 2009.  The claim for increase remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

In October 2005, the Board remanded this case for further 
evidentiary development.  Thereafter, in a May 2009 decision, the 
Board denied the issue of entitlement to an initial disability 
rating in excess of 10 percent for the Veteran's left knee 
disability for the period from November 22, 2002 through May 17, 
2004.  Because a final Board decision was rendered with regard to 
that issue, it is no longer a part of the current appeal.  Also 
in its May 2009 decision, the Board remanded the issues of 
entitlement to an initial disability rating in excess of 20 
percent for status post internal derangement of the left knee for 
the period from May 18, 2004 through July 21, 2008, and 
entitlement to an initial disability rating in excess of 10 
percent for arthritis of the left knee beginning May 18, 2004, 
for further evidentiary development.  The requested development 
was completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.

In a September 2009 rating decision, the RO announced its intent 
to close out the separate 10 percent rating for arthritis of the 
left knee effective July 22, 2008, determining that the 
continuation of that separate rating was clearly and unmistakably 
erroneous following the grant of a total temporary 100 percent 
rating for total left knee replacement, status post internal 
derangement of the left knee, effective July 22, 2008, as such 
violated the pyramiding rule.  See 38 C.F.R. § 4.14 (2010).  In a 
January 2010 rating decision, the RO discontinued the separate 10 
percent rating for arthritis of the left knee effective July 22, 
2008.  In a March 2010 rating decision, the RO revised the 
effective date for discontinuing the separate 10 percent rating 
for arthritis of the left knee to June 1, 2010.

For reasons explained below, the current appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part.




REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims.

The Board notes that the most recent medical evidence in the 
claims file is dated in December 2008.  Additionally, the only VA 
treatment records contained in the claims file are from the VA 
Medical Center in Boston, Massachusetts and are dated from March 
2008 through December 2008.  In one such treatment record dated 
in April 2008, it was noted that the Veteran had been evaluated 
at the Providence VA and was told that he should have his left 
knee replaced.  Therefore, on remand, all available treatment 
records from the VA Medical Center in Providence, Rhode Island 
should be obtained, as well as any relevant ongoing medical 
records (to include from the VA Medical Center in Boston).  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Furthermore, the Board notes that the Veteran's most recent VA 
joints examination appears to have taken place in December 2008, 
more than two years ago.  As the current severity and extent of 
the Veteran's service-connected total left knee replacement, 
status post internal derangement of the left knee, is unclear, 
the Board finds that a new VA examination is necessary in order 
to fully and fairly evaluate his increased rating claim for that 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers, both VA and 
private, who have treated him for his left 
knee since May 2004.  After securing any 
necessary release, the RO/AMC should request 
any records identified which are not 
duplicates of those contained in the claims 
file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified.

In addition, obtain all relevant VA treatment 
records from the VA Medical Center in 
Providence, Rhode Island (dating since May 
2004) and from the VA Medical Center in 
Boston, Massachusetts (dating since December 
2008).

2.  Schedule the Veteran for a VA joints 
examination to determine the current severity 
of his service-connected total left knee 
replacement, status post internal derangement 
of the left knee.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  A 
complete rationale should be provided for all 
opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
total left knee replacement, status post 
internal derangement of the left knee.  All 
indicated tests should be performed and all 
findings should be reported in detail, 
including range of motion of the left knee 
(specifying at what degree in motion pain 
begins) and whether any instability is 
present.

The examiner should also describe any 
functional loss pertaining to the Veteran's 
service-connected total left knee 
replacement, status post internal derangement 
of the left knee, due to pain or weakness, 
and to document all objective evidence of 
those symptoms.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to result 
from a flare-up of symptoms or on extended 
use.

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed.  If the benefits 
sought on appeal remain denied, then the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

